Citation Nr: 1626276	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for a service-connected low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in February 2012 and December 2012 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The instant low back increased rating appeal stems from the Veteran's disagreement with the initial 10 percent disability rating assigned by the RO in February 2012, when the RO was effectuating the Board's grant of the Veteran's reopened service connection claim for a low back disability.  The Veteran filed this claim to reopen in June 2004, and the related appeal was the subject of August 2007 and March 2009 Board remands, an August 2009 Board decision denying the claim, a May 2009 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision vacating the Board's denial, and a February 2012 Board decision reopening and granting the claim.  

The appeal of the Veteran's claim seeking entitlement to a TDIU stems from his disagreement with the RO's denial of this claim in a December 2012 rating decision.

The Veteran also disagreed with the RO's initial decision regarding the award of attorney's fees after he was awarded service connection for his low back disability; however, the RO subsequently awarded the full benefit sought, thereby extinguishing the related appeal.  

Per his request, the Veteran was twice scheduled to participate in a hearing before the Board; however, in a May 2016 correspondence, the Veteran's attorney withdrew the Veteran's hearing request, definitively stating that the Veteran does not wish to participate in a Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.
REMAND

The Veteran's attorney asserts that the Veteran's most recent VA spinal examination, which was performed in November 2014, is inadequate, as the VA examiner rendered an insufficient opinion regarding the quantification of the Veteran's additional disability produced by the functional impairment experienced during a flare-up of his lower back disability symptoms.  In that regard, the VA examiner stated that such a quantification was not possible, given that medical literature failed to support the existence of any additional impairment during such "flare-ups."  The Veteran's attorney argues that this assessment is contrary to veterans law, which specifically instructs that consideration be given to any additional limitation of function during flare-ups of orthopedic disabilities, and thus the medical opinion is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, in order to obtain a sufficient assessment of any quantifiable functional loss of the Veteran's low back disability, a new VA examination is required.  

Further, as the Veteran receives ongoing VA treatment for his low back disability, and as the Veteran's comprehensive VA treatment records for treatment rendered throughout the pendency of this appeal are not of record, these treatment records should be obtained.  

As the Veteran asserts that his sole service-connected disability, his low back disability, renders him unemployable, adjudication of the Veteran's claim seeking a TDIU must be deferred pending the development of this increased rating claim.  Further, as the November 2014 VA spinal examination does not include an assessment of how the current severity of the Veteran's low back disability would affect his ability to perform the duties of his former employment as a landscaper, the Board finds that such an assessment would aid the Board in the adjudication of this claim and should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from June 2004.

2.  Afford the Veteran a VA examination to determine the current severity of the orthopedic and neurological manifestations of his low back disability.  The Veteran's claims file must be made available to the VA examiner for review.  

After eliciting a history of the Veteran's low back symptoms, the examiner is to conduct a relevant clinical examination and describe: 

a).  Range of lumbar spine motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Any objective evidence of low back-related neurological abnormalities, to include the severity of each; 

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, to include the duration of the episodes; and

d).  The effect of the Veteran's low back disability on his ability to perform the duties and tasks associated with his former employment as a landscaper.

A complete rationale must be provided for any assessment of functional impact or opinion rendered.

3.  Finally, readjudicate the Veteran's claims seeking an increased rating for his low back disability and entitlement to a TDIU.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

